DETAILED ACTION
Response to Amendment
The amendment filed on 09/13/2022 is considered.  Claims 1-16 were previously cancelled.  Claim 18 is canceled.  Claims 17 and 19-36 remain pending in the application.  Claims 17 and 36 are amended.  Applicant's response fails to overcome the rejection of the claims under 35 U.S.C. 103 previously set forth in the Final Office Action mailed on 08/15/2022 and therefore, the rejection of the claims under 35 U.S.C. 103 is maintained for the reasons provided in the “Response to Arguments” hereinafter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over by Andreas Endters et al. (EP 0859082 B1) in view of Niclas HÅKANSSON et al. (US 20160201324 A1).  

Regarding claim 17, Endters discloses:  A press cover for a shoe press for treating a fibrous web (Title.  Press cover or press belt or press jacket are used interchangeably in the field of art.), comprising: at least one polymer layer (Figs. 1-3 , matrix 10, para [0001] discloses “…a matrix consisting of elastomeric material and at least two of the matrix reinforcing layers of reinforcing threads…”); and a reinforcing structure embedded in said at least one polymer layer, said reinforcing structure having at least one reinforcing thread (Para [0011] discloses “As can be seen from FIGS. 1 and 2, two layers of reinforcing threads 14 and 16 are provided to reinforce the matrix 10.”  The reinforcing structure is defined by reinforcing threads that is embedded in the polymer layer (i.e., matrix 10)); wherein a transmittance of a material of said at least one polymer layer for visible light is greater than a transmittance of a material of said reinforcing structure for visible light. (It is well known to one skilled in the art that different materials have different light transmittances that can be measured.    For example, the transmission curves for plastic optics is a typical example that that different materials have different light transmittances.  The depicted graph is reproduced from a plethora of publications regarding transmittance such as “Transmission Curves for Plastic Optics” with a URL link : https://www.gsoptics.com/transmission-curves/ in which illustrates that the transmittance of light of one polymer layer is greater or less than the other polymer.  
  

    PNG
    media_image1.png
    326
    570
    media_image1.png
    Greyscale

The polymer layer and reinforcing structure in the press cover of Endters are of different materials, the materials having light transmittances that differ from one another.   When light passes through a material, it interacts with it at a sub-atomic level.  All materials – be they solid, liquid or gas – are made up of molecules that contain atoms of one or more elements. These atoms contain varying numbers of protons, neutrons and electrons, with the electrons orbiting a nucleus made up of the protons and neutrons.  Transmission of light is not only affected by the density of atoms in the material, but also on its atomic structure. Light transmittance is a property of materials, measuring the capacity to transmit light all the way through themselves and it is well documented in the art since there are plethora of publications in the forms of articles and books available in the public domain.  Therefore, light transmittance of visible light of one material being greater than another material, in of itself, is not patentable.
Endters does not expressly disclose the light transmittance of respective reinforcing structure in a press cover since it is a property known to one of ordinary skilled in the art.  However, for the purpose of examination and to illustrates, for example, the manner in which a wear resistant layer made of a thermoplastic material exhibits a light transmittance, the Examiner cites HÅKANSSON.  In it, HÅKANSSON is directed to a method to produce a wear resistant layer.  The wear resistant layer includes a thermoplastic material and is provided with portions having different gloss levels.  HÅKANSSON on para [0035] discloses “The pressing device may comprise a structure foil, wherein the structure foil is provided with portions having different gloss levels.” And para [0084] discloses “In one embodiment, the wear resistant layer is substantially transparent.  By substantially transparent is meant that the wear resistant layer has a light transmittance index exceeding 80%, preferably exceeding 90% in visible light, for example, having a wavelength of about 390 to 700 nm.”  Para [0011-0014] discloses  obtaining different gloss levels on a thermoplastic material.  Furthermore, para [0015] discloses “By different gloss levels is preferably meant that the gloss level of a first portion, or a first set of portions, differs from the gloss level of a second portion, or a second set of portions. A first portion, or first set of portions, of the wear resistant layer may have a higher gloss level than a second portion, or second set of portions, of the wear resistant layer.”  Even though the structure of the wear resistant layer is not exactly the same as the polymer layer having the reinforcing structure, nonetheless, the thermoplastic material having a light transmittance is the same and applicable to the claimed invention.  Therefore, it is obvious that an artisan could readily apply the usage of light transmittance of HÅKANSSON in determining that the material of the reinforcing structure and that of the at least one polymer layer have greater transmittances for visible light.).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the press belt or press jacket of Endters by using the concept of the light transmittance as taught by HÅKANSSON such that any decorative layer or decorative print is visible through the wear resistant layer.  Similarly, one of ordinary skill in the art, upon reading HÅKANSSON disclosure, would also have been motivated to apply its teaching of different gloss levels of the wear resistant layer using visible light transmittance knowing well the gloss is an optical property which indicates how well a surface (e.g., a surface of thread) reflects light in a specular direction. For a high gloss surface, a large amount of light is reflected in a specular direction, i.e. that the angle of incidence is substantially equal to the angle of reflection. For a matte surface, the light is diffusely scattered in all directions as discloses in par [0046]. 
 
Regarding claim 19, Endters in view of HÅKANSSON discloses all of the limitations of its base claim 17.  HÅKANSSON further discloses: wherein a transmittance of said material of said at least one polymer layer is between 50% and 90% (Para [0048] discloses “In one embodiment, the wear resistant layer is substantially transparent. By substantially transparent is meant that the wear resistant layer has a light transmittance index exceeding 80%, preferably exceeding 90% in visible light, for example, having a wavelength of about 390 to 700 nm.”).

Regarding claim 20, Endters in view of HÅKANSSON discloses all of the limitations of its base claim 17.  HÅKANSSON further discloses: wherein said at least one polymer layer is produced from polyurethane or contains said polyurethane; and Prel. Amdt. dated March 16, 2021said at least one reinforcing thread is produced from a polymer or contains said polymer, said polymer is selected from the group consisting of a polyester, polyethylene naphthalate and polyamide (Para [0058] and [0060].).

Regarding claim 21, Endters in view of HÅKANSSON discloses all of the limitations of its base claim 17.  HÅKANSSON further discloses: wherein said at least one polymer layer is uncolored (Para [0016] discloses “The wear resistant layer may be non-pigmented.”  In addition, Para [0161] implicitly discloses that the decorative layer may be colored or not or provided with a decorative pattern such as a printed design.  Therefore, it is obvious that an artisan could choose to color or not the polymer layer in accordance to the teachings of the cited reference and purely is dependent on the intended use thereof.).

Regarding claim 22, Endters in view of HÅKANSSON discloses all of the limitations of its base claim 17.  Endters further discloses:   wherein said at least one reinforcing thread is provided as a longitudinal thread, which extends in a longitudinal direction of the press cover (Fig. 1 illustrates reinforcement threads 16 in the longitudinal direction of the press cover.).

Regarding claim 23, Endters in view of HÅKANSSON discloses all of the limitations of its base claim 22.  Endters further discloses:   wherein said at least one reinforcing thread is one of a plurality of reinforcing threads provided as longitudinal threads which, extend in the longitudinal direction of the press cover, and are disposed parallel to one another at a distance over a circumference of the press cover (Fig. 1 illustrates longitudinal threads disposed parallel to one another, and para [0011] discloses “As can be seen from FIGS. 1 and 2, two layers of reinforcing threads 14 and 16 are provided to reinforce the matrix 10 .  The radially inner layer is transverse to the belt or Jacket running direction L and thus transverse to the circumferential direction of the press jacket 12 extending reinforcement threads 14 are formed. In contrast, the reinforcing threads 16 of the radially further outward layer extend in the circumferential direction L. Layers can also be arranged the other way around.).

Regarding claim 24, Endters in view of HÅKANSSON discloses all of the limitations of its base claim 23.  Endters further discloses:   further comprising at least one further reinforcing thread as a circumferential thread (Para [0011] discloses”… the reinforcing threads 16 of the radially further outward layer extend in the circumferential direction L.”).

Regarding claim 25, Endters in view of HÅKANSSON discloses all of the limitations of its base claim 24.  Endters further discloses:   wherein said reinforcing threads configured as said longitudinal threads and said at least one further reinforcing thread configured as said circumferential thread form a laid fabric with one another (Para [0010] discloses “FIG. 1 shows, in a schematic top view, a section of a reinforcement which is embedded in the manner shown in FIG. Such a press jacket 12 can serve to form at least one press gap lying between the circulating belt and a respective counter surface, through which a fibrous web to be treated, such as in particular a paper and/or cardboard web, is guided.” ).  

Regarding claim 26, Endters in view of HÅKANSSON discloses all of the limitations of its base claim 25.  Endters further discloses:   wherein as viewed in a radial direction of the press cover, said longitudinal threads are spaced apart in the radial direction relative to said circumferential thread at crossing points (Para [0013] discloses “…the distance a2 between the reinforcing threads 16 extending in the circumferential direction L has a maximum value of approximately 2.5 mm. 103 In addition, the reinforcing threads 16 lying radially further outwards point to the reinforcing threads 14 lying radially further inward in tape or In the direction of the thickness of the jacket, i.e. in the present case in the radial direction…”).

Regarding claim 27, Endters in view of HÅKANSSON discloses all of the limitations of its base claim 17.  HÅKANSSON further discloses:  wherein said at least one polymer layer is one of a plurality of polymer layers, said at least one polymer layer, viewed in relation to a longitudinal axis of the press cover, is a radially inner or innermost polymer layer and, a further polymer layer of said polymer layers is a radially outermost polymer layer of said polymer layers, viewed in relation to the longitudinal axis of the press cover (Para [0058] discloses “The wear resistant layer may comprise a thermoplastic polyurethane (PU) foil.”  Even though HÅKANSSON does not expressly disclose the aforementioned configuration recited in this claim, but it is obvious one skilled in the art could apply the teachings of the HÅKANSSON for the specific design configuration and the intended use thereof to arrive in the claimed invention.).

Regarding claim 28, Endters in view of HÅKANSSON discloses all of the limitations of its base claim 27.  HÅKANSSON further discloses:  wherein said plurality of polymer layers is exactly two polymer layers, and said radially inner polymer layer is at a same time the radially innermost polymer layer of the press cover (HÅKANSSON throughout its disclosure such as Example 1 on para [0218] discloses a wear resistant layer, a decorative layer, and the core are pressed together for forming a building panel.  Even though the structure of the building panel is not the same as the claimed invention, nonetheless, the teachings of HÅKANSSON is applicable and it is obvious that an average artisan could utilize that to the specific design and intended use thereof to arrive in the claimed invention.).

Regarding claim 29, Endters in view of HÅKANSSON discloses all of the limitations of its base claim 18.  HÅKANSSON further discloses:  wherein the transmittance of said material of said at least one polymer layer is 1.1. to 1.5 times higher than the transmittance of said reinforcing structure (HÅKANSSON throughout its disclosure such as para [0016] discloses wear resistant layer has a light transmittance index exceeding 80%, preferably exceeding 90% in visible light, for example, light having a wavelength of about 390 to 700 nm.  Knowing the fact that various materials have different light transmittance index and the teachings of HÅKANSSON, it is obvious for an average artisan to choose specific materials used to form the polymer layer and the reinforcing structure and that the polymer layer has light transmittance 1.1. to 1.5 times higher than the light transmittance of the reinforcing structure.). 

Regarding claim 30, Endters in view of HÅKANSSON discloses all of the limitations of its base claim 19.  HÅKANSSON further discloses:  wherein the transmittance of said material of said at least one polymer layer is between 50% and 75% (The same explanation in claim 29 equally applies herein as well and will not be repeated again to avoid redundancy.).

Regarding claim 31, Endters in view of HÅKANSSON discloses all of the limitations of its base claim 23.  Endters further discloses:  wherein said circumferential thread extends in a form of a helix in a circumferential direction of the press cover within the at least one polymer layer (Para [0011-0013], for example para [0013] discloses “…the reinforcing threads 16 lying radially further outwards point to the reinforcing threads 14 lying radially further inward in tape or in the direction of the thickness of the jacket…”.  Even though Endters does not pictorially illustrate the circumferential thread extends in a form of a helix in a circumferential direction of the press cover, nonetheless, the cited reference on para [0011] expressly teaches “The radially inner layer is transverse to the belt or Jacket running direction L and thus transverse to the circumferential direction of the press jacket 12 extending reinforcement threads 14 are formed.” Therefore, it is obvious for one skilled in the art to utilize that to the specific design and intended use thereof to arrive in the claimed invention.).

Regarding claim 32, Endters in view of HÅKANSSON discloses all of the limitations of its base claim 25.  Endters further discloses:  wherein said reinforcing threads configured as said longitudinal threads and said at least one further reinforcing thread configured as said circumferential thread form said laid fabric and wherein, in said laid fabric said longitudinal threads are disposed radially within said circumferential thread, viewed in relation to a longitudinal axis of the press cover (The same explanation in claim 31 equally applies herein as well and will not be repeated again to avoid redundancy.).

Regarding claim 33, A press roll for a shoe press for treating a fibrous web, the press roll comprising: at least one press cover according to claim 17 (Para [0002] discloses the press roll and shoe press.  All of the limitations of this claim are the same as claim 17 that discussed hereinbefore in view of Endters in view of HÅKANSSON and will not be repeated again to avoid redundancy.).

Regarding claim 34, A shoe press for treating a fibrous web, the shoe press comprising: a press roll and an opposing roll which together form or delimit a nip, wherein said press roll containing a circulating press cover, said circulating press cover being formed according to claim 17 (Para [0003] discloses a press nip.  All of the limitations of this claim are the same as claim 17 that discussed hereinbefore in view of Endters in view of HÅKANSSON and will not be repeated again to avoid redundancy.).

Regarding claim 35, A method of using a press cover for a shoe press for treating a fibrous web, which comprises the steps of: Page 7 of 9Docket No. VP-22221 Application No. PCT/EP2019/068484 Prel. Amdt. dated March 16, 2021 providing the press cover according to claim 17 for a press for treating a fibrous web (Para [0001] discloses “The invention relates to a press belt, in particular a press cover, for forming at least one press gap between the circulating belt and a respective counter surface for treating a fibrous web…”.  All of the limitations of this claim are the same as claim 17 that discussed hereinbefore in view of Endters in view of HÅKANSSON and will not be repeated again to avoid redundancy.).

Regarding claim 36, A method of building a structure for a shoe press for treating a fibrous web, the method which comprises the steps of: disposing at least one reinforcing thread, functioning as a reinforcing structure, in a press cover, the press cover having at least one polymer layer in which the reinforcing structure is embedded, wherein a transmittance of a material of said at least one polymer layer for visible light is greater than a transmittance of a material of said reinforcing structure for visible light (All of the limitations of this claim are the same as claim 17 that discussed hereinbefore in view of Endters in view of HÅKANSSON and will not be repeated again to avoid redundancy.). 

Response to Arguments
Applicant's arguments filed on 09/13/2022 have been fully considered but they are not persuasive.  

On page 11, 1st paragraph,  Applicant contends: “However, the structure taught by Hakansson is not comparable to the press belt 12 that is taught by Endters.” (Emphasis is added).
While Examiner does not disagree with the Applicant on aforesaid statement, but this is inapposite to crux of the rejection under U.S.C. 103, since as noted in the previous rejection as well as the present rejection herein again, the HÅKANSSON as a secondary reference is cited to shed light on the teaching of light transmittance disclosed therein.  Therefore, comparing the structure taught by HÅKANSSON to the press belt 12 by Endters is just a diversion from the issue at hand (i.e., teaching of light transmittance).  Even assuming, in arguendo, that the structures taught by HÅKANSSON is different from the press belt 12 by Endters for producing the final product, nonetheless, the wear resistant layer itself is still applicable since, for example, HÅKANSSON is entitled “METHOD TO PRODUCE A WEAR RESISTANT LAYER WITH DIFFERENT GLOSS LEVELS” and thus the teachings of the wear resistant layer with different gloss level could very well be utilized by a clever artisan to combine and/or rearrange or manipulate with the teachings of Endters to arrive at the claimed invention.  Again, Light transmittance is a property of materials and in of itself, is not patentable as discussed in detail hereinbefore.  The fact that light transmittance of one material (i.e., polymer layer) for visible light is greater than another material (i.e., reinforcing structure) in of itself is obvious to one skilled in the art for the reasons noted hereinabove.  The Applicant is respectfully reminded that the base claim 1 is directed to a product defined by a press cover for a shoe press for treating a fibrous web comprises two layers, namely, respective polymer and reinforcing layers which is structurally taught by Endters and thus, it is a well settled case law where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In other words, when the structure recited in Endters is substantially identical to that of the claims, the claimed properties or functions are presumed to be present. 
On page 11, 1st paragraph,  Applicant contends: “Finally, applicants respectfully believe that the teaching in Hakansson is not even analogous prior art that is not applicable to the claims in this application. For Hakansson to be considered analogous prior art, it must be from the same field of endeavor as the claimed invention, or it must be reasonably pertinent to the problem faced by the inventor (see MPEP 2141.01 (a)).” 
The Examiner respectfully disagrees.  As just noted, the wear resistant layer itself is still applicable since, for example, HÅKANSSON is entitled “METHOD TO PRODUCE A WEAR RESISTANT LAYER WITH DIFFERENT GLOSS LEVELS” and thus the teachings of the resistant layer with different gloss level could very well be utilized to combine with the primary reference to read on the claimed invention. 
Furthermore, Applicant is respectfully reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Therefore, the rejections of the claims are maintained. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710. The examiner can normally be reached M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW M ESLAMI/Examiner, Art Unit 1748      

/Eric Hug/Primary Examiner, Art Unit 1748